Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 18 October 2022. The drawings were received on 18 October 2022.  These drawings are acceptable and overcome the objection to figure 1. The substitute specification filed 18 October 2022 has been entered and overcomes the objections to the disclosure with respect to “um” and the objections to paragraphs [0013], [0014], [0016] and [0037]-[0039]. The cancelation of claims 2 and 10-17 have overcome the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter and the rejections over these claims. The amendments to the claims have overcome the 112(a) rejection over claim 9; the 35 USC 112(b) rejections over claims 1-8 and 20 and the art rejections over claims 1-9 and 18-20. The terminal disclaimer filed on 18 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 17/078,082 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Applicant's arguments with respect to the objection to paragraphs [0035], [0044], [0058] and figure 4 and the 35 USC 112 (b) rejection over claims 18 and 19 have been fully considered but they are not persuasive. 
Specification
The amendment filed 18 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment to paragraphs [0013], [0014], [0037], [0037] and [0041] changing the percentages to weight percentages is new matter since there is no indication in the originally filed disclosure that the disclosed percentages are based on the weights of the quantum dots and diffusing particles in the total weight of the film and the weight of cadmium in the total weight of the quantum dot. Applicants did not provide any basis for these amendments.
 Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: 
Paragraph [0035] teaches specially treating the quantum dots to improve the ability of resisting environmental damage caused by water and oxygen, but this process is not disclosed. Paragraph [0044] teaches preforming a process on the quantum dots, but the process is not disclosed. Pargraph [0058] and figure 4 also teach preforming a process on the quantum dots to enable the quantum dots to be water and oxygen resistant. Thus it is unclear what are these discussed processes. Appropriate correction is required.
Applicants did not address this objection and thus it is maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly claims weight percentages in claims 1, 3, 6 and 18 are new matter since there is not indication in the originally filed disclosure that the disclosed percentages of quantum dots and diffusing particles in the film are based on the weights of the quantum dots and diffusing particles in the total weight of the film. Dependent claims 4, 5, 7-9, 19 and 20 implicitly include this new matter since they include all the limitations of claims 1 and 18 from which they depend.  Applicants did not provide any basis for these amendments.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is indefinite as how the quantum dots are made water and oxygen resistant. It is unclear if they are coated or if have undergone some treatment so that the surface of the dots is made water and oxygen resistance, such as an oxidation process. There is no process disclosed in the specification and thus the scope of the claim is indefinite since it is unclear what process or processes applicants’ regards as part of their invention. 
Claim 19 is indefinite since it teaches  dispersing the quantum dots in the PET binder by a “nano-dispersion technology”. It is unclear what is meant by “nano-dispersion technology”. This phrase would be interpreted by one of ordinary skill in the art as referring devices which form nanodispersions. Thus it is unclear if this claim is claiming the process of nanodispersing the quantum dots in PET, where the apparatus used is not an inventive part of the claim, or the process of nanodispersing the quantum dots in PET using a specific nanodispersion forming device, such as a micro-twin screw extruder the only device disclosed in the specification, where the device is part of the inventive process.
Claim 20 is indefinite since the claim teaches only the PET is stretched to form the quantum dot film, not the dispersion of quantum dots in PET produced by the method of claim 19. This claim is also indefinite as to what is what is meant by “biaxial stretching technology”. This phrase would be interpreted by one of ordinary skill in the art as referring devices which biaxial stretch materials. Thus it is unclear if this claim is claiming the process of biaxial stretching the dispersion of quantum dots in PET so as to form the film, where the device used is not an inventive part of the claim or a process of biaxial stretching the dispersion of quantum dots in PET so as to form the film where the device used is part of the inventive process.
The amendments to claim 18 did not correct the previous rejection over this claim. Thus the rejection over claim 18 is maintained. 
Claim Interpretation
The Examiner is giving the claim limitation “quantum dot capable of being water-resistant and oxygen-resistant” of claims 1-9 its broadest most reasonable interpretation, based on the teachings in the specification, which is that the claimed quantum dots are any quantum dots which can be made water-resistant and oxygen-resistant. Thus the claimed quantum dots read on all quantum dots since all quantum dots can be made water-resistant and oxygen-resistant with the correct surface treatment or selection of materials. 
The process of claim 18 which teaches providing quantum dots which are water and oxygen resistant is being interpreted to read on any quantum dots are water and oxygen resistant, such as those having a water and oxygen resistant coating thereon. This is the broadest most reasonable interpretation of this process, especially since the specification does not teach any specific process for forming water and oxygen resistant quantum dots.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3,514,615.
	This reference teaches a color conversion element comprising a quantum dot color conversion layer formed from a photoresist resin composition comprising a plurality of quantum dots; scatterers, which read upon they claimed diffusing particles; a photopolymerizable monomer; a binder resin; a photopolymerization initiator and a solvent. Paragraphs [0065] and [0110]-[0111] teaches the layer is formed by the process comprising the steps of coating a substrate with the composition, removing the solvent and polymerizing the photopolymerizable monomer. Thus the taught layer contains a plurality of quantum dots; scatterers and a binder of the binder resin and a polymer resulting from the photopolymerizing of the monomer and the photopolymerization initiator. The reference shows that the taught layer does not have a barrier layer disposed over the layer. Thus the taught layer reads upon the claimed film structure. The photoresist resin composition comprises about 1-80 parts of a plurality of quantum dots (para 59); about 2-20 parts of scatterers (para 25); 0.5-30 parts of a photopolymerizable monomer (para 68);  about 1-30 parts of a binder resin (para 94); about 0.1-15 parts of a photopolymerization initiator (para 79) and about 1-99 parts of a solvent (para 99), based on 100 parts of the composition. Paragraph [0027] teaches the scatterers is selected from inorganic particles, organic particles or a composite of inorganic and organic particles. Paragraphs [0066]-[0067] teaches the photopolymerizable monomer can be acrylate monomers and paragraph [0083] teaches the binder resin can be an acrylic resin, which is a poly(acrylate). The polymer resulting from the photopolymerizing of the monomer and the photopolymerization initiator when the monomer is an acrylate is a poly(acrylate). Thus the reference suggests the binder of the layer comprising polyacrylates. The amount of the plurality of quantum dots in the layer, calculated from the composition without the solvent, is about 1.04-95.69 wt% and the amount of scatterers in the layer, calculated from the composition without the solvent, is about 1.27-88.50 wt%. These ranges overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed quantum-dot film. 
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0162011.
	This reference teaches an optical component comprising a waveguide component comprising 0.001-15 wt% of scatterers, which read upon the claimed diffusing particles, and 0.001-15 wt% of quantum confines semiconductor nanoparticles, which read upon the claimed quantum dots, in a host. The reference teaches the waveguide component can be a film, or layer, having a thickness of 0.1-200 microns. Paragraph [0041] teaches the scatterers can be polymeric beads and thus comprise an organic material. Paragraphs [0043]-[0045] teaches the host can be polycarbonate or polyacrylate. The taught amounts and thickness overlaps the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed quantum-dot film. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/3/22